NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 10 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 NELLI TAMAZYAN,                                  No. 13-74290

                  Petitioner,                    Agency No. A099-968-426

   v.
                                                 MEMORANDUM *
 JEFF B. SESSIONS, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted February 8, 2017**
                               Pasadena, California

Before: SCHROEDER, DAVIS,*** and MURGUIA, Circuit Judges.

        Nelli Tamazyan petitions for review of a decision from the Board of

Immigration Appeals (BIA), denying her applications for asylum, withholding of

removal, and relief under the Convention against Torture (CAT).


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Andre M. Davis, United States Circuit Judge for the
U.S. Court of Appeals for the Fourth Circuit, sitting by designation.
      Tamazyan’s appeal is governed by the standards of the REAL ID Act.

When, as here, “the BIA adopts the decision of the IJ, we review the IJ’s decision

as if it were that of the BIA.” Abebe v. Gonzales, 432 F.3d 1037, 1039 (9th Cir.

2005) (quoting Hoque v. Ashcroft, 367 F.3d 1190, 1194 (9th Cir. 2004)). “We

review the BIA’s denials of asylum, withholding of removal, and CAT relief for

substantial evidence and will uphold a denial supported by reasonable, substantial,

and probative evidence on the record considered as a whole.” Garcia-Milian v.

Holder, 755 F.3d 1026, 1031 (9th Cir. 2014) (internal quotation marks omitted).

We will not reverse a finding “with respect to the availability of corroborating

evidence” unless we are “compelled to conclude that such corroborating evidence

is unavailable.” 8 U.S.C. § 1252(b)(4); see Shrestha v. Holder, 590 F.3d 1034,

1047–48 (9th Cir. 2010). Under these standards, we affirm the BIA’s decision and

deny Tamazyan’s petition for review.

   1. The asylum-seeker bears the burden of proof to show that they are a refugee

eligible for asylum. See Singh v. Holder, 649 F.3d 1161, 1166 (9th Cir. 2011) (en

banc). An IJ may require that an applicant provide corroborating evidence to meet

their burden of proof. 8 U.S.C. § 1158(b)(1)(B)(ii). An application for asylum may

be denied on the ground that the applicant “failed to provide sufficient

corroborating evidence when requested to do so, and therefore failed to meet

[their] burden of proof.” Ren v. Holder, 648 F.3d 1079, 1089 (9th Cir. 2011);


                                          2
accord Aden v. Holder, 589 F.3d 1040, 1045 (9th Cir. 2009) (stating that an

asylum application “can be turned down for failing to provide corroboration where

[s]he does have it or could reasonably obtain it.”). Tamazyan testified to a history

of persecution in Armenia. The immigration judge directed Tamazyan to provide

documents to corroborate her testimony, including courts records Tamazyan

specifically referenced and evidence to show her employment at a university. The

immigration judge repeatedly notified Tamazyan of the importance of this

evidence and gave her adequate opportunity to provide it. Tamazyan, for the most

part, did not provide this corroborating evidence. Further, Tamazyan did not

appear to make diligent efforts to obtain corroborating evidence or test the limits of

her capacity to obtain corroborating evidence. Tamazyan failed to explain

adequately her failure to produce evidence, see Ren, 648 F.3d at 1081, 1094, and

substantial evidence supports that corroborating evidence was reasonably

obtainable. Because the IJ had substantial evidence to find the evidence reasonably

obtainable, and Tamazyan failed to provide the evidence, there was legal authority

to dismiss Tamazyan’s petition for asylum. Aden, 589 F.3d at 1045.

   2. A petitioner seeking withholding of removal “must show a ‘clear

probability’ of the threat to life or freedom if deported to his or her country of

nationality”—a standard “more stringent than the . . . standard for asylum.”

Tamang v. Holder, 598 F.3d 1083, 1091 (9th Cir. 2010). Because Tamazyan


                                           3
“failed to meet h[er] burden of proof for asylum, [s]he necessarily failed to meet

the higher burden of proof for withholding of removal.” Ren, 648 F.3d at 1094

n.17.

   3. To be eligible for relief under the CAT, Tamazyan must prove “it is more

likely than not that . . . she would be tortured if removed” to Armenia. 8 C.F.R. §

1208.16(c)(2); see Konou v. Holder, 750 F.3d 1120, 1124–25 (9th Cir. 2014).

Tamazyan’s testimony is taken as true in the absence of an adverse credibility

finding. See Konou, 750 F.3d at 1124. Tamazyan cannot show that evidence in the

record compels a conclusion that she will more likely than not be tortured. For the

violence she experienced personally, Tamazyan appears not to be able to show

“repeated, lengthy and severe harassment,” see Gu v. Gonzales, 454 F.3d 1014,

1020 (9th Cir. 2006), or violence inflicting “severe pain and suffering” within the

CAT’s definition of torture. 8 C.F.R. § 1208.18(a)(1)–(2). Though her testimony

regarding her uncle’s killing showed past torture, see Bromfield v. Mukasey, 543

F.3d 1071, 1079 (9th Cir. 2008), Tamazyan did not argue to the BIA that the

killing of her uncle entitled her to relief under the CAT. Tamazyan’s failure to

raise the argument about her uncle before the BIA deprives the panel of

jurisdiction to review her argument on appeal. See Ramos v. I.N.S., 246 F.3d 1264,

1267 (9th Cir. 2001).

        PETITION DENIED.


                                          4